DETAILED ACTION
Status of the claims
	Claims 1-8 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Morris (US 20160089081).
Regarding claim 1, Morris disclosed a wearable sensing band, comprising
a display unit configured to display a blood pressure estimation result; 
[0004] Wearable sensing implementations described herein are generally applicable to measuring cardiovascular vital signs including, but not limited to, pulse transit time and pulse wave velocity. The measured cardiovascular vital signs can then be used in a variety of ways, such as estimating blood pressure.
[0029] As indicated previously, the wearable sensing implementations described herein include versions that are worn on the wrist. These wrist-band versions provide an opportunity to include additional advantageous features and configurations. For example, in one version, the wrist-band takes the form of a wrist watch, and in another the wrist-band takes the form of a so-called “smart watch” with all its attendant computing, display and communication capabilities. It is noted that given the user interface capabilities of a smart watch, the wearable sensing implementations described herein employing this form can be configured via conventional means to display information to the wearer. For example, instructions for touching the previously-described secondary ECG electrodes with the second portion of the wearer's body on the opposite side of the heart from the banded wrist to initiate an ECG measurement could be displayed. In addition, results of the measurements could be displayed to the wearer. 
[0056] The simplified computing device 10 may also include other optional components such as one or more conventional computer output devices 22 (e.g., display device(s) 24, audio output devices, video output devices, devices for transmitting wired or wireless data transmissions, and the like). {display device  thus a display unit}
a first contact electrode and a second contact electrode for detecting an electrocardiographic waveform; and 
[0023] FIG. 1 illustrates one exemplary implementation of the wearable sensing band. The sensing band 100 includes one or more primary electrocardiography (ECG) electrodes 104 (one of which is shown) disposed on one side of a strap 102 such that whenever the sensing band is worn by a user, the primary ECG electrodes are in electrical contact with a first portion of the user's body. {primary electrocardiography (ECG) electrodes 104  thus a first contact electrode;}
[0024] The secondary electrodes 106 are disposed on a surface of the strap 102 that does not touch the aforementioned first part of the person's body when the strap is worn. { The secondary electrodes 106  thus a second contact electrode }
a pulse wave sensor including a pulse wave detection unit configured to detect a pulse wave of an artery passing through the target measurement site, 
[0026] The wearable sensing band 100 further includes one or more pulse pressure wave arrival (PPWA) sensors 108 (one of which is shown) disposed on the strap 102 such that whenever the wearable sensing band is worn by the user, the PPWA sensors are in proximity to or contacting the aforementioned first portion of the user's body. The PPWA sensors 108 are disposed on the side of the strap 102 that faces and touches the part of the person's body when the strap is worn. { pulse pressure wave arrival (PPWA) sensors 108  thus a pulse wave sensor}
wherein the first contact electrode and the pulse wave detection unit are provided on an inner circumferential portion of the belt portion,
[0023] The sensing band 100 includes one or more primary electrocardiography (ECG) electrodes 104 (one of which is shown) disposed on one side of a strap 102 such that whenever the sensing band is worn by a user, {thus on an inner circumferential portion of the belt portion}
[0026] he PPWA sensors 108 are disposed on the side of the strap 102 that faces and touches the part of the person's body when the strap is worn. {thus on an inner circumferential portion of the belt portion}
 the second contact electrode is provided on an outer circumferential portion of the belt portion, and 
[0024] The secondary electrodes 106 are disposed on a surface of the strap 102 that does not touch the aforementioned first part of the person's body when the strap is worn. {see Fig. 1, the second electrodes is provided on an outer circumferential portion of the belt portion}
the first contact electrode and the pulse wave detection unit are provided in a position where the first contact electrode and the pulse wave detection unit are to be pressed against the target measurement site when the second contact electrode is pressed from an outer circumferential side of the belt portion.
[0036] The foregoing process is initiated when the user causes an ECG signal to be generated. In one implementation, this involves the user touching the previously-described secondary ECG electrodes with or to the aforementioned second portion of the user's body. For example, in one version, the wearable sensing band is worn on a user's wrist. To initiate the generation and capture of the ECG signal, in one version, the user touches the secondary ECG electrodes with a finger or fingers (i.e., the second portion of the user's body) of the hand on the opposite side of the body from the banded wrist. In another version, the user reaches across his or her body with the banded wrist and touches the secondary ECG electrodes to a location (i.e., the second portion of the user's body) on the opposite side of the user's heart from the banded wrist. For example, the user might touch the secondary ECG electrodes of the sensing band worn on his or her right wrist to the left side of his or her torso. This alternate version has the advantage of allowing one-handed operation. This is particularly practical if the electrodes are able to work through clothing as described previously. { the user touches the secondary ECG electrodes with a finger or fingers thus the first contact electrode and the pulse wave detection unit are to be pressed against the target measurement site when the second contact electrode is pressed from an outer circumferential side of the belt portion, since the primary electrode is positioned underneath the secondary electrodes}
a belt portion that is connected to the display unit and surrounds a target measurement site;
 [0029] As indicated previously, the wearable sensing implementations described herein include versions that are worn on the wrist. These wrist-band versions provide an opportunity to include additional advantageous features and configurations. For example, in one version, the wrist-band takes the form of a wrist watch, and in another the wrist-band takes the form of a so-called “smart watch” with all its attendant computing, display and communication capabilities. It is noted that given the user interface capabilities of a smart watch, the wearable sensing implementations described herein employing this form can be configured via conventional means to display information to the wearer. 
[0056] The simplified computing device 10 may also include other optional components such as one or more conventional computer output devices 22 (e.g., display device(s) 24, audio output devices, video output devices, devices for transmitting wired or wireless data transmissions, and the like). 
Regarding claim 2, the claim is interpreted and rejected as claim 1. {i.e. pulse pressure wave arrival (PPWA) sensors 108 and the secondary ECG electrodes 106 face each other with the strap 102 interposed, Fig. 1}


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 20160089081) in view of Zhuo (US 20170215749).
Regarding claim 3, Morris did not disclose the claimed limitation.
Zhou teaches a blood pressure monitoring device wherein [0028] FIG. 1 is a schematic illustration of a blood pressure monitoring device 100 according to an embodiment of the current invention. The blood pressure monitoring device 100 includes a body portion 102 having a size and structure to extend around an appendage of a user during use, a fluid bladder 104 at least one of attached to or integral with the body portion 102 and arranged to be able to apply pressure to an adjacent artery or vein of the user during use, and a pressure actuator 106 fluidly connected to the fluid bladder 104. 
[0030] The blood pressure monitoring device 100 also includes a pressure sensor 110 arranged in operative contact with the fluid bladder 104 to measure pressure waveforms of pulse oscillation plus bladder fluid pressure to provide a pressure waveform signal containing information regarding a relationship of vessel distention and transmural pressure. The pressure sensor 110 is also configured to communicate with the signal processor (on integrated circuit 108 in this example) to provide the pressure waveform signal to the signal processor.
Morris and Zhou are considered to be analogous art because they pertain to wearable device for measuring bioinformation. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the belt portion includes a belt body and a fluid bag that is provided on an inner circumferential side of the belt body and external surface is inflatable and deflatable, a pressure sensor configured to detect pressure in the fluid bag is provided, the first contact electrode and the pulse wave detection unit are provided on a portion of the fluid bag that constitutes the inner circumferential portion of the belt portion, and the second contact electrode is provided on an external surface portion of the belt body that constitutes the outer circumferential portion of the belt portion for Morris’s band in order to obtain more accurate measurement.
Regarding claim 4, Morris did not disclose wherein the belt portion further includes a solid member disposed between the belt body and the fluid bag, and the solid member faces at least a part of the second contact electrode with the belt body interposed therebetween, and faces at least a part of the pulse wave detection unit with the fluid bag interposed therebetween.
Zhou teaches wherein [0028] FIG. 1 is a schematic illustration of a blood pressure monitoring device 100 according to an embodiment of the current invention. The blood pressure monitoring device 100 includes a body portion 102 having a size and structure to extend around an appendage of a user during use. {this implies that the body portion 102 is made of a solid (i.e. hard) material}
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the belt portion further includes a solid member disposed between the belt body and the fluid bag, and the solid member faces at least a part of the second contact electrode with the belt body interposed therebetween, and faces at least a part of the pulse wave detection unit with the fluid bag interposed for Morris’s band in order to provide comfort to user.
Regarding claim 5, the claim is interpreted and rejected as claim 4.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 20160089081) in view of Park (US 20170095171).
Regarding claim 6, Morris did not explicitly disclose wherein the pulse wave detection unit detects a pulse wave based on a change in impedance of the artery passing through the target measurement site.
Park teaches an apparatus for measuring bioinformation wherein [0058] In an example in which an impedance sensor is used to measure the first biosignal, the first sensor 110 may detect a change in impedance based on a change in blood flow in a blood vessel using the impedance sensor. The change in impedance may include pulse wave information. According to one example, the impedance sensor may include a pair of external electrodes configured to apply a high-frequency current to skin of the user and a pair of internal electrodes configured to measure a voltage drop occurring from the current along the skin.
Morris and Park are considered to be analogous art because they pertain to wearable device for measuring bioinformation. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the pulse wave detection unit detects a pulse wave based on a change in impedance of the artery passing through the target measurement site for Morris’s band since it is well known method.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 20160089081) in view of Matichuk (US 11183303).
Regarding claim 8, Morris did not disclose wherein the second contact electrode is located, on the outer circumferential portion of the belt portion in a state of surrounding the target measurement site, on a side opposite to the display unit in a circumferential direction of the belt portion.
Referring to Fig. 1, Matichuk teaches a wearable health monitor wherein The band 104 in this embodiment is soft or flexible case, and may house other components of apparatus 100. For example, in this embodiment, the band 104 comprises openings for a light sensor 110 housed therein, and one or more sensors such as an electrocardiogram (ECG) electrodes 112 for acquiring a signal of electrical activity through the user's heart. In this embodiment, the band 104 comprises two ECG electrodes 112, one touching an anterior portion of the user's wrist, and the other to be touched by the user's opposing hand's finger to complete a circuit across the heart for make a reading. (col. 7, line 31-41) { the other to be touched by the user's opposing hand's finger thus the second contact electrode is located, on the outer circumferential portion of the belt portion}
 In some embodiments, the two ends 120 and 122 of the band 104, or the end 120 of the band 104 and the end 124 of the link piece 116, may be coupled to each other wearable apparatus 100 for attaching the wearable apparatus 100 to a user's wrist. In some other embodiments, the band 104 may be configured to receive a smartwatch (not shown) through a connection 126, for example, but not limited to a smartwatch pin connection to connect to the smartwatch. (col. 7, line 57-66) { a smartwatch thus the display unit}
Further, in the KSR decision, the Supreme Court states that rationales for arriving at a conclusion of obviousness includes (b) simple substitution of one known element for another to obtain predictable results; 
Morris and Matichuk are considered to be analogous art because they pertain to wearable device for measuring bioinformation. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the second contact electrode is located, on the outer circumferential portion of the belt portion in a state of surrounding the target measurement site, on a side opposite to the display unit in a circumferential direction of the belt portion for Morris’s band as a simple substitution.



Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685